Case 1:19-cv-09162-LGS Document7 Filed 10/15/19 Page 1 of 4

Shan P. Massand, Esq.
McGuIREWoobs LLP

1251 Avenue of the Americas, 20" Floor
New York, NY 10020

(212) 548-2100
smassand@mcguirewoods.com

Counsel for Defendant Bank of America, N.A.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

pe xX
DAVE SHOSTACK, :
Case No. 1:19-cv-09162-RA
Plaintiff,
: DEFENDANT BANK OF
v. : AMERICA, N.A.’S ANSWER
: AND AFFIRMATIVE
BANK OF AMERICA CORPORATION, : DEFENSES
Defendant. :
et ee Xx

Defendant Bank of America, N.A. (“BANA”), erroneously sued herein as “Bank of
America Corporation” !, states as follows for its Answer to the Summons with Endorsed Complaint
(the “Complaint”) filed by Plaintiff Dave Shostack (“Plaintiff”). All allegations not specifically
admitted herein are denied.

1, BANA denies the allegations in the Endorsed Complaint for “VIOLATIONS OF
TCPA ACT FROM 8/23/19 PLACE OF OCCURRENCE: COMMACK, NY” and denies that

Plaintiff is entitled to the requested relief.

 

' Plaintiff names “Bank of America Corporation” as a defendant. Bank of America Corporation is a
holding company, and does not make, own or service loans and, therefore, is not a proper party to this
lawsuit. Therefore, it appears that Bank of America Corporation is not a proper party to this lawsuit in
accordance with Fed. R. Civ. P. 17(b). Bank of America Corporation does not waive the right to contest
its inclusion in this matter.
Case 1:19-cv-09162-LGS Document7 Filed 10/15/19 Page 2 of 4

AFFIRMATIVE DEFENSES
BANA states the following defenses to Plaintiff's Complaint, reserving the right to amend
and/or supplement its responses to Plaintiffs allegations, as well as these avoidances and defenses,
as additional information is obtained through the discovery process or otherwise.
First Affirmative Defense
Plaintiff has failed, in whole or in part, to state a claim upon which relief may be granted.
Second Affirmative Defense
BANA did not use an “automatic telephone dialing system” as defined by the TCPA to
make the calls alleged in the Complaint, because BANA’s equipment lacked the capacity to store,
generate, or produce telephone numbers to be called using a random or sequential number
generator.
Third Affirmative Defense
Plaintiff was not “charged” for the alleged telephone calls at issue and suffered no actual
injury. Thus, Plaintiff lacks Article III standing. Spokeo, Inc. v. Robins, 136 S.Ct. 1540 (2016).
Fourth Affirmative Defense
Plaintiff does not qualify as a “called party” within the meaning of the TCPA.
Fifth Affirmative Defense
The Complaint is barred, in whole or in part, or subject to reduction by the doctrine of
unclean hands.
Sixth Affirmative Defense
Plaintiff has suffered no damages resulting from any conduct on the part of BANA.
Seventh Affirmative Defense
BANA conducted itself in conformity with applicable laws and regulations, including those

governing banking entities.
Case 1:19-cv-09162-LGS Document7 Filed 10/15/19 Page 3 of 4

Eighth Affirmative Defense
Should Plaintiff establish liability of BANA, which BANA specifically denies, Plaintiffs
injuries or damages are limited or barred due to Plaintiff's comparative fault.
Ninth Affirmative Defense
Plaintiffs claims may be barred by any or all of the affirmative defenses contemplated by
Rule 8(c) of the Federal Rules of Civil Procedure. To the extent Plaintiff's claims may be barred
by one or more of the affirmative defenses not specifically cited above, BANA incorporates all
such defenses set forth in, or contemplated by, Rule 8(c).
Tenth Affirmative Defense
BANA reserves the right to assert additional affirmative defenses, or to amend its present
defenses, after discovery and as further information becomes available to BANA.
WHEREFORE, BANA demands a judgment dismissing the Complaint against it in its
entirety, together with the costs and disbursements of this action and such other and further relief
as the Court may deem just and proper.
Dated: New York, New York
October 15, 2019
/s/ Shan Massand
Shan P. Massand
McGutrREWoops LLP
1251 Avenue of the Americas, 20" Floor
New York, New York 10020-1104
Phone: (212) 548-2100

smassand@mcguirewoods.com

Attorneys for Defendant Bank of America,
N.A.
Case 1:19-cv-09162-LGS Document 7 Filed 10/15/19 Page 4 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ween eee ee eee eee ee 4
DAVE SHOSTACK, :
Case No. 1:19-cv-09162-RA
Plaintiff,
Vv.
CERTIFICATE OF SERVICE
BANK OF AMERICA CORPORATION,
Defendant.
weee eens ---- . ---- Xx

 

I hereby certify that on this 15 day of October, 2019, I caused a true and correct copy of
the foregoing Answer and Affirmative Defenses by Defendant Bank of America, N.A., and the
exhibits annexed thereto, to be duly served upon the following via electronic mail and Federal

Express overnight mail, postage prepaid:

Dave Shostack
4 Suttonwood Dr.
Commack, New York 11725
daveshostack@yahoo.com

Self-Represented Plaintiff

Dated: New York, New York
October 15, 2019

/s/ Shan Massand
Shan P. Massand
McGuIRE Woops LLP
1251 Avenue of the Americas, 20" Floor
New York, New York 10020
Phone: (212) 548-2100
smassand@mcguirewoods.com

Counsel for Defendant Bank of America, N.A.
